DETAILED ACTION

This office action is responsive to the amendment filed on 04/15/21.  As directed by the amendment: claims 1, 3, 6-10, 15 and 17 have been amended; no claims have been cancelled; and claim 18 has been added.  Thus, claims 1-18 are presently pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first 
inventor to file provisions of the AIA .   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Scheidler et al. (US 3,978,633).
With regard to claim 1, Scheidler teaches a glass-ceramic sheet (1)(FIG. 3)  in particular for 
a surface of at least one of a furniture unit and as a worktop (the present invention relates to means for attaching plate building elements to a base and particularly concerns such an attachment means for attaching plate building elements of glass ceramic having a small coefficient of thermal expansion. Field of the Invention), comprising: at least one connection element (6) on a lower face (22 is a back surface), and wherein the connection element (6) includes at least one fixing system (5, 9, 10) allowing fixing to the connection element (6) along at least two axes or in at least two movements or both (with spring means 9 fixing is provided along two movements/axes), in particular obtained by at least two different translational or able to exert a force directed toward the glass-ceramic sheet or both (spring means 9 positioned on frontward side of stop member 10 between stop member 10 and the sheet 1, col. 3, ln. 42-45; FIG. 3) 
Scheidler does not teach the connection element having a height less than 10 cm and of which the cross section can be inscribed inside a circle of a diameter less than 3 cm, said connection element being made from a material able to withstand at least 70° C; however, it is submitted that the limitations of a height less than 10 cm and of which the cross section can be inscribed inside a circle of a diameter less than 3 cm would have been obvious to one of ordinary skill in the art at the time of invention was made for the purpose of utilizing an appropriate sized connection element to provide adequate support to the support element in view of its weights, dimensions,etc. since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Furthermore, the limitation of the connection element being made from a material able to withstand at least 70 ° C would have been obvious to one of ordinary skill in the art at the time of invention was made as the citation states that the tensile strength of the resilient substance must be at least 285 lbs/in^2 and lies preferably between 285-430 lbs/in^2, accordingly, to withstand such a high pressure environment the connection element must necessarily be made of a metallic/steel material which would naturally be able to withstand at least 70 ° C.
	With regard to claim 2, although Scheidler does not explicitly teach said connection element has a height less than 6 cm, advantageously less than or equal to 4 cm, and a cross section that can be inscribed inside a circle of a diameter less than 2 cm, it is respectfully submitted that the aforementioned limitation(s) would have been obvious to one of ordinary skill in the art at the time of invention was made for the purpose of utilizing an appropriate sized connection element to provide adequate support to the support element in view of its weights, dimensions,etc. since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With regard to claim 3, Scheidler teaches the limitation of  the connection element (6) includes one or more parts andhas the external appearance of a cylindrical stud or pin, including one or more or equipped with one or more other external or internal constituent components (see shape of connection element 6 in FIG. 3 – includes interior threads (constituent components)).
With regard to claim 4, it is submitted that the limitation of said connection element is formed, at least in part, of refractory or non-magnetic material(s) or both would have been obvious to one of ordinary skill in the art at the time of invention was made as the citation states that the tensile strength of the resilient substance must be at least 285 lbs/in^2 and lies preferably between 285-430 lbs/in^2, accordingly, to withstand such a high pressure environment the connection element must necessarily be made of a metallic/steel material which is a non-magnetic material.   
With regard to claim 5, Scheidler teaches a plurality of connection elements (6) positioned under the lower face of the sheet (“number of male members 6 and a plane substantially parallel to sheet 1….” (col. 3, ln. 44-47).
With regard to claim 6, Scheidler teaches at least part of said connection element (6) is configured to removably accept at least one or more elements to be added (9) (connection element 6 can be removed and likewise element 9 would therefore be removable) wherein the one or more elements to be added (9) includes at least part of a support element that is configured to accept at least part of an accessory (accessory pressure bearing member 27 and/or crossbar/plate 8 to be associated with the support element) that is to be associated with the support element (spring means 9 added to connection element 6 allows for accessory pressure bearing member 27 and/or crossbar/plate 8 to be associated with the support element, FIG. 3).
With regard to claim 7, Scheidler teaches the one or more elements to be added (9) are each provided with at least one fixing means (10) that complements the fixing system belonging to said connection element (6).
With regard to claim 8, Scheidler teaches the elements to be added (9), equipped with a complementary fixing means (10), are one or more support elements, of the casing or plate type, configured to accept one or more accessories to be associated, of the heating element(s), display system(s), electronic board(s), light source(s), control unit(s) or interface(s) or sensor(s) type (the biasing means can also comprise means for holding heating or illuminating elements and the like against the sheet member, col. 2, ln. 26-28).

With regard to claim 10, Scheidler teaches the fixing system (5, 9, 10) includes at least one pressing element (9), with a stop element (10) keeping the spring in compression once the fixing means of the added element has been introduced into the connection element (6) (FIG. 3).
With regard to claim 12, Scheidler teaches the fixing system (5, 9, 10) is formed at least by an end of the connection element (6) which is threaded or provided with a system that allows fixing of the bayonet or sliding pivot type (see threading in FIG. 3), this end allowing the fixing, along at least two axes or in two movements or both, of an attached additional element (biasing means can also comprise means for holding heating or illuminating elements and the like against the sheet member, col. 2, ln. 26-28; a pressure bearing member 27 holds a light or heat radiant element 7 against the back surface 22 of sheet 1 thereby biasing the sheet in a frontward direction, col. 3, ln. 49-51).
With regard to claim 13, although Scheidler does teach that the invention of Scheidler has particular utility when the sheet 1 is constructed of a glass, glass-ceramic, or other material having a coefficient of thermal expansion of less than 50 × 10.sup.-7 /°C (col. 2, ln. 59-62), Scheidler does not explicitly teach the limitation of said sheet is a monolithic sheet having a thickness of less than 15 mm, an expansion coefficient of less than 30×10−7 K−1 between 20° C. and 400° C., and a surface area of greater than or equal to 0.7 m2, it is respectfully submitted that the aforementioned limitation(s) would have been obvious to one of ordinary skill in the art at the time of invention was made for the purpose of utilizing a sheet having the most ideal dimensions and thermal expansion values since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  .
With regard to claim 14, Scheidler teaches an item of at least one of furniture and household equipment, particularly a worktop or furniture unit, comprising at least one glass-ceramic sheet as claimed in claim 1 (col. 2, ln. 51-62).
With regard to claim 15, Scheidler teaches the sheet is mounted horizontally, on one or more support elements (27) so as to offer a continuous stable surface intended for various uses (FIG. 3); In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  .
With regard to claim 16, Scheidler teaches said sheet is equipped with accessories or equipment of the heating element(s), light source(s), audible or vibrating component(s), display system(s), electronic board(s), control unit(s) or interface(s) or sensor(s) type (A pressure bearing member 27 holds a light or heat radiant element 7 against the back surface 22 of sheet, col. 3, ln. 49-52).
With regard to claim 17, Scheidler teaches a method for assembling an added element or an accessory (A pressure bearing member 27 holds a light or heat radiant element 7 against the back surface 22 of sheet, col. 3, ln. 49-52) on the sheet (1)  as claimed in claim 1, the method comprising the added element or the accessory (A pressure bearing member 27 holds a light or heat radiant element 7 against the back surface 22 of sheet, col. 3, ln. 49-52 on at least one connection element (6) of the sheet (1) by performing one or more movements along at least two different axes or by performing at least two movements or both, wherein the at least two movements are at least one of translational and rotational movements (via spring 9), the two movements including at least one screw-fastening or a mounting by bayonet or sliding pivot (see 6 which is threaded, FIG. 3), and by exerting a force, on at least part of the added element, the force being oriented toward the glass-ceramic sheet, wherein a direction in which the element that is to be added is introduced into the connection element is perpendicular to a direction of said force (FIG. 3).
With regard to claim 18, Scheidler teaches the pressing element is a spring (9) and the stop element (10) is a pin (stop member 10 acts as a pin in which the spring is pinned at a predetermined location)
Claim 11are rejected under 35 U.S.C. 103 as being unpatentable over Scheidler et al. (US 3,978,633) in view of Gronbach (EP 1106931).

Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Scheidler reference, to include the fixing system includes of at least one magnet, as suggested and taught by Gronbach, for the purpose of providing an enhanced coupling force between the disparate components for greater securement/stability (Gronbach: pg 2, ln. 13-15).   

Response to Arguments
Applicant's arguments filed 04/15/21 have been fully considered but they are not persuasive.  At pg. 7 of Applicant’s response f0 4/15/21 the arguments do not address the limitation of “or able to exert a force directed toward the glass-ceramic sheet or both”, instead, only “fixing to the connection element along at least two axes or in at least two movements or both, obtained by at least two different translation or rotational movements” is addressed.   However, the Applicant does not address the entirely of the recitation which includes an “OR” hence either the earlier or later recitation presented in the prior sentence is applicable in furthering a patentability determination.   The Examiner maintains their position that the prior art citation does indeed teach the limitation of “or able to exert a force directed toward the glass-ceramic sheet or both” as detailed above.   

Request for Interview
To help expedite the processing of the instant patent application, the Examiner is amendable to conducting an Examiner interview in the interest of compact prosecution.   
		
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH W ISKRA whose telephone number is (313)446-4866.  The examiner can normally be reached on Mon - Fri: 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH W ISKRA/Examiner, Art Unit 3761


/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761